Title: From George Washington to Richard Butler, 14 March 1782
From: Washington, George
To: Butler, Richard


                        
                            Sir
                            Head Quarters. Philadelphia March 14th 1782
                        
                        I have duly received your favor of the 4th, and also, (in the absence of General Irwin) the Letter of the same
                            date addressed to him.
                        I am sorry to hear the success of the recruiting service is not so great, as could be wished or reasonably
                            expected—I have reiterated the direction before given to Col. Humpton, to have the recruits,   as soon as may be assembled at
                            Carlisle, and I am informed there will be two Hundred Suits of Cloaths, with an equal number of Arms & accoutrements,
                            ready to be forwarded to the same place in a few days; Instructions are also given to the Quarter Mastr Genl to have
                            Carriages & Camp Equipage provided for the Detachment as soon as may be necessary for the movement; he will likewise
                            make Arrangements with Col. Carrington the Depy Quarter Mastr for the Southern Army (now in this Town) for the
                            accommodation of the Troops in the march.
                        I wish every exertion may be made to augment the detachment to the greatest possible number, & to put it
                            upon the most respectable footing. But from a consideration of the present circumstances, I would not have the Troops move
                            untill you receive further Orders, in the mean time, nothing should retard the preparations, & or prevent their being held
                            in the most perfect state of readiness for a Movement. I am with great regard Sir &c.

                    